 Case 6:20-cv-01391-CEM-GJK Document 1 Filed 08/04/20 Page 1 of 6 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


LEON NED, JR.,                                         CASE NO.:

       Plaintiff,

v.

PUBLIX SUPER MARKETS, INC.,
a Florida Profit Corporation,

      Defendant.
_______________________________________/

                      COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, LEON NED, JR. (“Mr. Ned” or “Plaintiff”), brings this action pursuant to the

Family and Medical Leave Act, as amended, 29 U.S.C. § 2601, et seq. (“the FMLA”), seeking

recovery from PUBLIX SUPER MARKETS, INC. (“Publix” or “Defendant”) for back pay, an

equal amount as liquidated damages, other monetary damages, reinstatement, injunctive relief,

equitable relief, front pay, declaratory relief, and reasonable attorneys’ fees and costs.

                          PARTIES, JURISDICTION, AND VENUE

       1. This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. §1337 and the

FMLA, and the authority to grant declaratory relief under the FMLA, and pursuant to 28 U.S.C. §

2201, et seq.

       2. At all times relevant hereto, Plaintiff was an employee of Defendant, and resided in

Orange County, Florida.

       3. Defendant is a Florida not for profit corporation that is located and does business in

Orange County, Florida, and is therefore within the jurisdiction of this Court.
 Case 6:20-cv-01391-CEM-GJK Document 1 Filed 08/04/20 Page 2 of 6 PageID 2




       4. Plaintiff worked for Defendant in Orange County, Florida, and therefore the proper

venue for this case is the Orlando Division of the Middle District of Florida.

       5.    At all times relevant hereto, Defendant was an employer covered by the FMLA,

because it was engaged in commerce or in an industry affecting commerce which employed 50 or

more employees within 75 miles of where Plaintiff worked, for each working day during each of

20 or more calendar workweeks, prior to seeking leave under the FMLA.

       6.    At all times relevant hereto, Plaintiff was an employee entitled to leave under the

FMLA, based on the fact that he: (a) had a daughter who suffered from a serious health condition

as defined by the FMLA, necessitating Plaintiff to take FMLA leave; and (b) was employed by

Defendant for at least 12 months and worked at least 1,250 hours during the relevant 12-month

period prior to him seeking to exercise his rights to FMLA leave.

                                  FACTUAL ALLEGATIONS

       7.    Plaintiff worked for Defendant as a Dock Coordinator at its Orlando Distribution

Center from August 28, 2014, until his termination on November 8, 2018.

       8.    Mr. Ned suffered from a chronic history of debilitating migraine headaches, a serious

health condition, during his time of employment with Publix.

       9.    In September of 2018, Mr. Ned requested FMLA paperwork from Publix so that he

could apply for intermittent unpaid leave pursuant to the FMLA in order to treat and address flare-

ups of his chronic, serious health condition.

       10.   Mr. Ned submitted the completed documents, including medical certification, to

Publix on October 1, 2018.

       11.   The following day, Publix acknowledged Mr. Ned’s eligibility for intermittent

FMLA leave commencing on October 5, 2018.
 Case 6:20-cv-01391-CEM-GJK Document 1 Filed 08/04/20 Page 3 of 6 PageID 3




       12.   Soon thereafter, Mr. Ned did avail himself of intermittent unpaid FMLA leave due to

flare-ups of his chronic, serious health condition.

       13.   However, on October 30, 2018, Publix’s Mark Robinson contacted Mr. Ned and

informed him that Publix had incompetently misplaced his FMLA paperwork.

       14.   Mr. Robinson also threatened that unless Mr. Ned re-submitted the forms very

shortly, Publix would count the recent days of intermittent unpaid FMLA which Mr. Ned had

utilized against him, and take adverse employment action against him.

       15.   Mr. Robinson’s threats and actions constituted unlawful FMLA interference.

       16.   Very shortly thereafter, Mr. Ned visited one of Publix’s nearby store locations to get

FMLA forms. Mr. Ned completed the forms and sent them via Certified Mail to Publix’s corporate

headquarters on or about November 2, 2018.

       17.   On November 8, 2018, Publix informed Mr. Ned that it had decided to terminate his

employment, effective immediately.

       18.   Defendant’s adverse employment actions were taken to interfere with, and in

retaliation for, Mr. Ned notifying Publix of his chronic, serious health condition, and in retaliation

for Mr. Ned utilizing unpaid leave pursuant to the FMLA in order to treat and address same.

       19.   Defendant did not have a legitimate, non-retaliatory reason, for its actions.

       20.   Any reason provided by Defendant for its actions is a pretext, designed to cover up

FMLA interference and retaliation.

       21.   Defendant’s conduct constitutes intentional interference and retaliation under the

FMLA.
 Case 6:20-cv-01391-CEM-GJK Document 1 Filed 08/04/20 Page 4 of 6 PageID 4




       22.   The timing of Plaintiff’s use of what should have been protected FMLA leave, and

Defendant’s termination of his employment, alone demonstrates a causal and temporal connection

between his protected activity and the illegal actions taken against him by Defendant.

       23.   Defendant purposefully and intentionally interfered with and retaliated against

Plaintiff for his utilization of what should have been protected FMLA leave.

       24.   As a result of Defendant’s illegal conduct, Plaintiff has suffered damages, including

loss of employment, wages, benefits, and other remuneration to which he is entitled.

       25.   Defendant lacked a subjective or objective good faith basis for its actions, and

Plaintiff is therefore entitled to liquidated damages.

       26.   Plaintiff has retained the law firm of RICHARD CELLER LEGAL, P.A., to represent

him in the litigation and has agreed to pay the firm a reasonable fee for its services.

                  COUNT I- UNLAWFUL INTERFERENCE UNDER THE FMLA

       27.    Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1-

26, above.

       28. At all times relevant hereto, Plaintiff was protected by the FMLA.

       29. At all times relevant hereto, Plaintiff was protected from interference under the

FMLA.

       30. At all times relevant hereto, Defendant interfered with Plaintiff by incompetently

losing his forms, threatening him with adverse employment action due to its own incompetence,

and refusing to allow Plaintiff to exercise his FMLA rights freely.

       31. As a result of Defendant’s willful and unlawful acts via interfering with Plaintiff for

exercising his rights pursuant to the FMLA, Plaintiff has suffered damages and incurred reasonable

attorneys’ fees and costs.
 Case 6:20-cv-01391-CEM-GJK Document 1 Filed 08/04/20 Page 5 of 6 PageID 5




       32. As a result of Defendant’s willful violation of the FMLA, Plaintiff is entitled to

liquidated damages.

       WHEREFORE, Plaintiff requests that this Court enter an Order awarding him back pay,

an equal amount as liquidated damages, other monetary damages, equitable relief, declaratory

relief, reasonable attorneys’ fees and costs, and any and all further relief that this Court determines

to be just and appropriate.

                  COUNT II- UNLAWFUL RETALIATION UNDER THE FMLA

       33.   Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1-

26, above.

       34.   At all times relevant hereto, Plaintiff was protected by the FMLA.

       35.   At all times relevant hereto, Plaintiff was protected from retaliation under the FMLA.

       36.   At all times relevant hereto, Defendant retaliated against Plaintiff by terminating him

for applying for FMLA leave and for utilizing what should have been FMLA-protected leave.

       37.   Defendant acted with the intent to retaliate against Plaintiff, because Plaintiff

exercised his rights to take approved leave pursuant to the FMLA.

       38.   As a result of Defendant’s intentional, willful, and unlawful acts by retaliating against

Plaintiff for exercising his rights pursuant to the FMLA, Plaintiff has suffered damages and

incurred reasonable attorneys’ fees and costs.

       39.   As a result of Defendant’s willful violations of the FMLA, Plaintiff is entitled to

liquidated damages.

       WHEREFORE, Plaintiff requests that this Court enter an Order awarding him back pay,

an equal amount as liquidated damages, other monetary damages, equitable relief, declaratory
 Case 6:20-cv-01391-CEM-GJK Document 1 Filed 08/04/20 Page 6 of 6 PageID 6




relief, reasonable attorneys’ fees and costs, and any and all further relief that this Court determines

to be just and appropriate.

                                      DEMAND FOR JURY TRIAL

       Plaintiff demands trial by jury on all issues so triable.

DATED this 4th day of August, 2020.

                                               Respectfully Submitted,

                                               /s/ Noah E. Storch
                                               Noah E. Storch, Esq.
                                               Florida Bar No. 0085476
                                               RICHARD CELLER LEGAL, P.A.
                                               10368 W. SR. 84, Suite 103
                                               Davie, Florida 33324
                                               Telephone: (866) 344-9243
                                               Facsimile: (954) 337-2771
                                               E-mail: noah@floridaovertimelawyer.com

                                               Attorneys for Plaintiff
